DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 January 2022 has been entered.
Claim Status
Claims 1-12 and 15-16 are pending in the current application.
Claim Interpretation



MPEP 2111.02(II) states “the claim preamble must be read in the context of the entire claim. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” Therefore, the limitation of “wherein said fluid is selected from the group consisting of used cooking oil, unrefined, edible oils, fruit-based and vegetable-based beverages and biodiesel fuel” in the preamble of Claim 1 
Regarding limitations recited in Claim 1 which are directed to a material or article worked upon, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. The limitation of “wherein said fluid is selected from the group consisting of used cooking oil, unrefined, edible oils, fruit-based and vegetable-based beverages and biodiesel fuel” is a material or article worked upon by the claimed medium. Said limitation does not differentiate apparatus claims from prior art. See MPEP § 2114 and 2115. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App & Inter. 1987) that states a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.
Claim Rejections - 35 USC § 103





The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (US 2014/0120322) in view of Hu et al. (US 2009/0261041).
Regarding claims 1 and 9, Fu discloses a medium for filtering a fluid (abstract).  The medium comprises a filter having a planar surface and a plurality of projections which project upwardly from said planar surface to a height from said planar surface (Figure 1; [0183]; [0059]; [0189]; fibrous web may be formed by air-laying techniques onto a collector with an identifiable pattern of projections, resulting an identifiable pattern of projections extending from a major surface of the web, and a plurality of substantially planar land areas formed between each projection).  
Additionally, Fu teaches that the filter may be impregnated with at least one adsorbent material for removing impurities from said fluid ([0114]-[0126], see especially [0118]-[0119]).

While Fu discloses that the at least one adsorbent material may include a variety of particulate options, such as silica gel, clay, zeolites, activated carbon, or activated alumina ([0119]), the reference does not explicitly disclose that the adsorbent may be magnesium silicate.
Hu discloses filter materials comprising a filtration component, such as a fibrous polymer ([0048]), and a filter-aid adsorbent ([0037]).  The filter-aid adsorbent may be selected from any suitable adsorbent material, such as silica gels, fumed silica, alumina silicate, calcium silicate, magnesium silicate, or alumina ([0044]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute magnesium silicate for the silica gel or alumina adsorbent of Fu, as suggested by at least Hu, since doing so amounts to nothing more than the simple substitution of one known adsorbent for impregnation into a porous filter media for another to achieve a predictable result of enhancing the adsorption abilities of a filter.
Regarding claim 12, Fu discloses that the filter may contain cellulosic fibers ([0093]; [0102], cellulose acetate fibers).
Claims 2-8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (US 2014/0120322) in view of Hu et al. (US 2009/0261041), as applied to the claims above, and in further view of Dubrow et al. (US 2009/0143227) and Morrissey et al. (US 2017/0036146).
Regarding claims 2-8, modified Fu discloses all of the claim limitations as set forth above. While the reference suggests that the filter may include a plurality of non-hollow projections arranged in an identifiable pattern ([0189]), the Fu does not disclose any particular shapes for the projections.
	A variety of shapes are well-known in the art of filtration media for projections extending from a filter surface.  
For example, Dubrow discloses porous fibrous media for filtering a fluid (abstract, [0009]).  Dubrow teaches that a plurality of projections may project upwardly from a planar surface of the media ([0056]).  These projections or three-dimensional shapes enhance the effectiveness of the filter media by providing higher surface areas, channel fluids over and through the media, and/or provide pre-filtration in advance of the filtration provided by the porous media ([0056]).  The projections may include shapes such as pyramids, posts, spheres, cylinders, cubes, disks, blocks, domes, or polyhedrons ([0056]).  
Additionally, Morrissey discloses a medium for filtering a fluid (abstract; [0002]).  The medium comprises a filter having a planar surface and a plurality of projections which project upwardly from said planar surface in a pattern having at least two rows and two columns (Figure 1; projections 200; [0091]-[0092]).  Morrissey discloses that the projections may have a rectangular prism shape (Figure 1, projections 200).
Thus, while Fu does not disclose the particular shapes of projections recited in claims 2-8, various shapes of projections for fibrous filter elements are well known in In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  As suggested by Dubrow, one having ordinary skill in the art would select a projection shape to optimize the desired surface area and flow channeling and/or pre-filtration desired by the user.
Regarding claims 10-11, Fu discloses all of the claim limitations as set forth above. While the reference suggests that the filter may include a plurality of non-hollow projections arranged in an identifiable pattern ([0189]), the Fu does not disclose any particular pattern for the projections, such as one that includes at least two rows and two columns.
	A variety of patterns are well-known in the art of filtration media for projections extending from a filter surface.  
For example, Dubrow discloses porous fibrous media for filtering a fluid (abstract, [0009]).  Dubrow teaches that a plurality of projections may project upwardly from a planar surface of the media ([0056]).  These projections or three-dimensional shapes enhance the effectiveness of the filter media by providing higher surface areas, channel fluids over and through the media, and/or provide pre-filtration in advance of the filtration provided by the porous media ([0056]).  

Thus, while Fu does not disclose the particular patterns of projections recited in claims 10-11, patterns including at least two rows and two columns of projections for fibrous filter elements are well known in the art, as taught by at least Morrissey.  Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention was made to select a projection pattern having at least two rows and two columns for the pattern of Fu, since such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  As suggested by Dubrow, one having ordinary skill in the art would select a projection pattern to optimize the desired surface area and flow channeling and/or pre-filtration desired by the user.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (US 2014/0120322) in view of Hu et al. (US 2009/0261041), as applied to the claims above, and in further view of Dubrow et al. (US 2009/0143227).
Regarding claims 15 and 16, modified Fu discloses all of the claim limitations as set forth above.  While the reference suggests that the filter may include a plurality of non-hollow projections arranged in an identifiable pattern ([0189]), the Fu does not 
Dubrow discloses porous fibrous media for filtering a fluid (abstract, [0009]).  Dubrow teaches that a plurality of projections may project upwardly from a planar surface of the media ([0056]).  These projections or three-dimensional shapes enhance the effectiveness of the filter media by providing higher surface areas, channel fluids over and through the media, and/or provide pre-filtration in advance of the filtration provided by the porous media ([0056]).  
Thus, as the filter surface area, control over fluid channeling, and pre-filtration are variables that can be modified, among others, by adjusting said height of the projections with respect to the thickness of the filter, the precise ratio would have been considered a result effective variable by one having ordinary skill in the art at the effective filing date of the invention.  As such, without showing unexpected results, the claimed ratio cannot be considered critical.  Accordingly, one of ordinary skill in the art at the effective filing date of the invention would have optimized, by routine experimentation, the ratio of the height of the projections with respect to the thickness of the filter in the medium of Fu to obtain the desired surface area, control over fluid channeling, and pre-filtration (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223).


Response to Arguments
Applicant's arguments filed 4 January 2022 have been fully considered but they are not persuasive. The Examiner also notes that no further arguments were submitted with the Request for Continued Examination filed 26 January 2022.
Applicant argues on Page 5 of the Remarks that Fu does not disclose or even remotely suggest to one of ordinary skill in the art a medium for filtering a fluid selected from the group consisting of used cooking oil, unrefined, edible oils, fruit-based and vegetable-based beverages, and biodiesel fuel. Applicant makes the same arguments with regard to Morrissey on Page 6 of the Remarks.
In response, Applicant’s limitation regarding the type of fluid filtered through the claimed medium is not given patentable weight for two reasons. First, MPEP 2111.02(II) states “the claim preamble must be read in the context of the entire claim. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” 
In the instant case, the recitation regarding the type of fluid to be filtered through the claimed medium merely states the purpose or intended use of the invention. Therefore, the limitation of “wherein said fluid is selected from the group consisting of used cooking oil, unrefined, edible oils, fruit-based and vegetable-based beverages and biodiesel fuel” in the preamble of Claim 1 is not given patentable weight.
Second, regarding limitations recited in Claim 1 which are directed to a material or article worked upon, it is noted that neither the manner of operating a disclosed Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App & Inter. 1987) that states a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.
Applicant argues on Page 5 of the Remarks that Hu removes chill haze components from beer by using a filter aid that has a filter component and an adsorbent component precipitated in situ onto the surface of the filtration component. Applicant argues that Hu’s filter aid is entirely different from the claimed filter medium of the Applicant. Applicant further argues that the claimed filter medium has at least one projection which projects upwardly from the planar surface of the filter, whereby there is a controlled flow of fluid. Applicant argues that such a filter medium was never disclosed, suggested, or contemplated by Hu. Applicant argues on Page 6 of the Remarks that Dubrow does not even remotely suggest to one of ordinary skill in the art that the filtration media disclosed therein may be impregnated with at least one adsorbent material comprising magnesium silicate.
In response, Fu discloses a filter having a planar surface, which is impregnated with an adsorbent, and which has at least one projection that projects upwardly from the planar surface to a height from the planar surface such that the filter provides for 
Hu discloses that a filter-aid adsorbent may be selected from any suitable adsorbent material, such as silica gels, fumed silica, alumina silicate, calcium silicate, magnesium silicate, or alumina ([0044]).
Therefore, it would be obvious to substitute magnesium silicate for the silica gel or alumina adsorbent of Fu, as suggested by at least Hu, since doing so amounts to nothing more than the simple substitution of one known adsorbent for impregnation into a porous filter media for another to achieve a predictable result of enhancing the adsorption abilities of a filter.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777